Bleckley, Chief Justice.
There can he no doubt that the lien of the judgment would have taken effect upon the crop as soon as the crop matured, if the defendant had not parted with his title before that time. Let it be conceded that the lien of the judgment would never have attached if the conveyance of the crop had not been made as security for a debt but had been made for absolute ownership, then the question arises, what was the effect of not recording the conveyance within the time prescribed by the act of 1885 ? That act requires that all deeds to realty and bills of sale to personalty, given as security for debt, shall be recorded within thirty days from their date, and declares that if not so recorded, they are postponed to all liens created or obtained prior to the actual record. An exception to this rule is declared with reference to younger liens created by contract where the party receiving such a lien has notice; but there is no exception whatever in the ease of liens created by operation of law, whether they be older or younger than the unrecorded conveyance given as security. Acts of 1884-5, p. 124. Here the judgment was obtained in 1887; the conveyance of the crop was made in May, 1889; the crop was levied upon October the 5th, and the conveyance was not recorded until October 26th, 1889. It is admitted that the crop was mature when the levy was made. The lien of the judgment had therefore fully attached before the conveyance was recorded. Under these facts we think the court ruled correctly that the property was subject. The case is unlike Conder v. Holleman, 71 Ga. 93, in which the defendant in execution purchased property conditionally and therefore had no title to it on which the lien of the older j udgment could attach. Here the de*362fendant certainly did have title at the time he conveyed to the claimant, and the question is whether he had divested himself of that title at the time the levy was made so as to affect his judgment creditor. The solution of this question depeuds upon compliance or noncompliance with the recording statute of 1885 by the holder of the conveyance. In order for him to be protected in his title acquired from the defendant in the prior judgment, it was necessary for him to have his conveyance duly recorded, if not within thirty days from its date, certainly before the seizure of the property under the execution. The lien of the judgment was inchoate at the time of the conveyance, and became • complete and perfect before the recording statute was complied with. See Cohen v. Candler, 79 Ga. 427.

Judgment affirmed.